         Case 1:19-cr-00937-NRB Document 24
                                         23 Filed 06/26/20
                                                  06/25/20 Page 1 of 1




                                            June 25, 2020

By ECF and by e-mail
                                           Application granted. Speedy trial
Honorable Naomi Reice Buchwald             time excluded until 7/26/2020.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Michael Falu, 19 Cr. 937 (NRB)
                                                                        Dated: June 26, 2020
       I write on consent (Assistant U.S. Attorney Thomas Burnett) to respectfully request that
the Court exclude time under the Speedy Trial Act for an additional 30 days. (Time is currently
excluded through June 27, 2020.) The parties are actively discussing a disposition in this matter,
and the further exclusion of time will allow the parties to continue those discussions, and
hopefully reach a disposition within the next few weeks.

       Thank you for your consideration of this request.

                                            Respectfully submitted,


                                            /s/
                                            Martin S. Cohen
                                            Ass’t Federal Defender
                                            (212) 417-8737

Cc:    Thomas Burnett, Esq., by ECF and e-mail
